— Order unanimously affirmed, with costs. Memorandum: We recognize that recent decisions have liberalized the interpretation of the words “special circumstances” as contained in CPLR 3101 (subd. [a], par. [4]). There remains, however, the basic requirement that a party seeking such examination should make full disclosure so as to establish “ a possible connection of the witness with the transactions involved, about which she would have special and exclusive knowledge.” (Courtland v. Brown, Harris, Stevens, 6 A D 2d 789.) This the defendant has'failed to do. (Appeal from order of Erie Special Term,,.denying'motion to take deposition.) Present — Goldman, P. J., Del Vecchio;'Witiner,Gabrielli and Bastow, JJ.,,.